        Case 2:21-cv-00238-EFB Document 4 Filed 02/18/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAITH FATHI SIKTA,                                No. 2:21-cv-0238-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17          Plaintiff is a county jail inmate proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. The operative complaint is nearly identical to a complaint used to commence a

19   separate action. See Sitka v. County of Sacramento, No. 2:21-cv-0236-DMC (E.D. Cal.). The

20   only difference is that the complaint filed in this action appears to include a page missing from

21   the original complaint. See ECF No. 1 at 2. This action is therefore redundant.

22          Accordingly, IT IS ORDERED that the Clerk is directed to file the instant complaint (ECF

23   No. 1) in the case of Sitka v. County of Sacramento, No. 2:21-cv-0236-DMC (E.D. Cal.) as an

24   amended complaint, along with plaintiff’s in forma pauperis application (ECF No. 2). The Clerk

25   is also directed to CLOSE case number 2:21-cv-0238-EFB P.

26   DATED: February 18, 2021.

27

28
